Citation Nr: 0512291	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Tooth 4, for the 
purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from February 1954 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In September 2003, the veteran requested a video-conference 
Board hearing.  In a signed document received at the RO in 
March 2005, he cancelled his hearing request.  

Based on a review of the arguments, it is clear the veteran 
is seeking entitlement to VA outpatient dental treatment for 
Tooth 4 only.  He has indicated that he is pursuing his claim 
because he wants dental care.  This is not a claim for 
compensation, but rather solely a claim for dental treatment, 
based on the veteran's own characterization of the claim.  
The jurisdictional basis for the claim is a dental trauma 
rating request from Shreveport VA medical Center (VAMC) 
received at the RO in March 2002.  The VAMC's Medical 
Administrative Service (MAS) acted on this claim and then 
forwarded it to the RO.  Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  The veteran was not a prisoner of war during service.

3.  The veteran has no adjudicated service-connected 
compensable dental disabilities, nor does the evidence show 
that he has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA.  

4.  The veteran is not rated as totally disabled, and he is 
not a Chapter 31 vocational rehabilitation trainee.


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in August 2003.  The August 2003 
letter was not mailed to the appellant prior to the initial 
RO adjudication of his claim.  Assuming for the sake of 
argument that pre-decision notice is required, any defect in 
this regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The appellant did not provide any additional 
evidence in response to the letter that was not fully 
considered by the RO in the post-August 2002 adjudication 
contained in the supplemental statement of the case (SSOC) 
issued in January 2004.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA made additional requests for the veteran's 
service medical records (SMRs) which he identified.  He 
identified treatment at the Navy base in Norfolk, VA.  The 
SMRs were obtained from the National Personnel Records Canter 
(NPRC) in June 2002.  An additional request was made to the 
Shreveport VAMC to find any other dental records that may 
have been forwarded there.  SMRs found showed treatment in 
Memphis, Tennessee, New Orleans, Louisiana and Jacksonville, 
Florida.  In May 2003, the veteran was informed of the fact 
that records showing treatment in Norfolk were not located.  
However, the Board notes that he is claiming that Tooth 4 was 
extracted at that time.  In fact, the record shows extraction 
of Tooth 4 in 1959 in Jacksonville.  

In January 2004, the veteran's representative noted that the 
veteran had two service numbers prior to his Social Security 
number, and suggested additional searching with the NPRC.  
The RO undertook an additional search.  In July 2004, NPRC 
informed the RO that the veteran's file was thoroughly 
searched and no SMRs remained in the file, they had all been 
sent to VA in June 2002.  The records VA have appear to be 
the entirety of the service records that are available.  
Based on the VA's efforts and the response from the service 
department, the Board finds that it is reasonably certain 
that the veteran's service dental records are not available 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In any event, as set 
forth in more detail below, the veteran has not alleged that 
he currently has a dental condition as a result of service 
trauma, so it appears that the absence of such records is not 
critical to this appeal.  

As noted, in a March 2005 letter, the veteran cancelled a 
request for a video-conference Board hearing.  After a review 
of the record in this case, the Board finds no indication of 
any additional pertinent, outstanding private medical 
evidence specifically identified by the veteran, nor is there 
any indication that additional outstanding Federal department 
or agency records exist that should be requested in 
connection with the claim adjudicated in this decision.  38 
U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the record does contain sufficient 
medical evidence for VA to make a decision.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Entitlement to VA outpatient dental treatment

The veteran only seeks service connection for outpatient 
treatment purposes.  The veteran's dental record reflects 
that Tooth 4 was carious but restorable at entry into 
service.  This is reflected in his initial Dental Health 
Record dated in February 1954.  Dental services rendered in 
April 1959 included a root canal on Tooth 4 in April 1959.  
In May 1959, Tooth 4 was extracted secondary to recurring 
pain.  

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2004).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the record shows that the 
veteran does not have an adjudicated service-connected 
compensable dental condition, nor has he alleged that his 
dental condition would warrant a compensable rating under the 
rating schedule.  See e.g., 38 C.F.R. § 4.150 (2004).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release (emphasis added).  In the case of the veteran, who 
was discharged in 1975, clearly his recent application is 
untimely under the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).  In this case, the record contains no evidence that 
the veteran currently has a dental condition that resulted 
from combat wounds or other service trauma, nor does he so 
contend.  He urges that the injury is the result of improper 
extraction of Tooth 4 by a Navy dentist.  Thus, the Board 
must find that the veteran is not eligible for VA dental care 
on a Class II (a) basis.  

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Again, however, neither the contentions of the 
veteran nor the evidence of record contains any indication 
that this eligibility category is applicable.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).

In this case, the record shows that the veteran's does not 
have service-connected disabilities rated as totally 
disabling, nor is he a Chapter 31 vocational rehabilitation 
trainee.  38 C.F.R. § 17.161 (h), (i).  In addition, the 
evidence does not establish that the veteran currently has a 
dental condition clinically determined to be complicating a 
medical condition being treated by VA.  

In that regard, the Board notes that the evidence does not 
show any VA dental treatment.  The veteran has not previously 
received outpatient dental treatment based on a determination 
that his dental condition was complicating a service-
connected disability.  He has not contended, and the record 
does not show, that extracted Tooth 4 has been clinically 
determined to be complicating a service-connected disability.  

The record contains no indication that the veteran currently 
has a dental condition based on extracted Tooth 4 that has 
been clinically determined to be complicating a medical 
condition being treated by VA.  

In summary, after careful review of the record, the Board 
finds that the criteria for eligibility to receive VA 
outpatient dental treatment have not been met.  The benefit 
of the doubt doctrine is not for application where, as here, 
the weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Tooth 4, for the purpose of obtaining 
VA outpatient dental treatment, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


